  Case 4:18-cv-00904-ALM Document 1 Filed 12/28/18 Page 1 of 10 PageID #: 1



                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 AARON C. BENSON,
                                                              CIVIL COMPLAINT
              Plaintiff,

 v.                                                           CASE NO. 4:18-cv-00904

 AUDIT SYSTEMS, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes AARON C. BENSON (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of AUDIT SYSTEMS, INC.

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under Tex. Fin. Code

Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

for the state law claim pursuant to 28 U.S.C. §1367 because it arises out of the common nucleus

of operative facts of Plaintiff’s federal questions claims.



                                                  1
     Case 4:18-cv-00904-ALM Document 1 Filed 12/28/18 Page 2 of 10 PageID #: 2



       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Eastern District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Eastern District of Texas.

                                                PARTIES

       4. Plaintiff is a 32 year-old consumer residing in Denton County, Texas, which is located

within the Eastern District of Texas.

       5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

       6. Defendant advertises itself as a “highly respected and successful collection agency.”1

Defendant is a corporation organized under the laws of the state of Florida with its principal place

of business located at 3696 Ulmerton Road, Suite 200, Clearwater, Florida 33762. Defendant

engages in collection activities in several different states, including the state of Texas.

       7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

       8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                    FACTS SUPPORTING CAUSES OF ACTION

       9.   Plaintiff purchased a respiratory medical device from HME Specialists (“HME”) for his

personal use.

       10. Due to financial hardship, Plaintiff fell behind on his scheduled payments to HME, thus

incurring debt (“subject debt”).

       11. Around the fall of 2018, Plaintiff began receiving calls to his cellular phone, (915) XXX-

7007, from Defendant.



1
    http://auditsystemsinc.net/aboutus

                                                    2
  Case 4:18-cv-00904-ALM Document 1 Filed 12/28/18 Page 3 of 10 PageID #: 3



    12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -7007. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    13. Defendant mainly uses the phone number (800) 741-1969 when placing calls to Plaintiff’s

cellular phone, but upon belief, it has used other numbers as well.

    14. Upon information and belief, the above referenced phone number ending in -1969 is

regularly utilized by Defendant during its debt collection activity.

    15. Upon answering phone calls from Defendant, Plaintiff has been subjected to prerecorded

messages asking him to hold for the next available representative.

    16. Plaintiff has also experienced a significant pause, lasting several seconds in length, before

being connected with a live representative.

    17. Defendant’s persistent contacts prompted Plaintiff to answer its calls and demand that

Defendant stop contacting his cellular phone shortly after the calls started.

    18. Despite Plaintiff’s demands, Defendant has continued to place phone calls to Plaintiff’s

cellular phone seeking collection of the subject debt up until the filing of the instant action.

    19. Plaintiff has even reiterated his demands for Defendant to stop calling his cellular phone

during subsequent conversations.

    20. Plaintiff has received over a dozen phone calls from Defendant since asking it to stop

calling.

    21. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

 resulting in expenses.

    22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.




                                                  3
     Case 4:18-cv-00904-ALM Document 1 Filed 12/28/18 Page 4 of 10 PageID #: 4



      23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

    limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

    emotional distress, increased risk of personal injury resulting from the distraction caused by the

    never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,

    diminished cellular phone functionality, decreased battery life on his cellular phone, and

    diminished space for data storage on his cellular phone.


              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      24. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth herein.

      25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      27. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant has been a member of the Association of Credit and Collection

Professionals, an association of debt collectors, since 2003.2

      28. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

           a. Violations of FDCPA §1692c(a)(1) and §1692d

      29. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring


2
    https://www.acainternational.org/search#memberdirectory

                                                         4
  Case 4:18-cv-00904-ALM Document 1 Filed 12/28/18 Page 5 of 10 PageID #: 5



or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

    30. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff several times after he demanded that it stop calling.

This repeated behavior of systematically calling Plaintiff’s phone in spite of his demands was

harassing and abusive. The frequency and nature of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing him.

    31. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to him.

          b. Violations of FDCPA § 1692e

    32. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    33. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

    34. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop contacting

him, Defendant continued to contact him via automated calls and/or with prerecorded messages.

Instead of putting an end to this harassing behavior, Defendant systematically placed calls to

Plaintiff’s cellular phone in a deceptive attempt to force him to answer its calls and ultimately

make a payment. Through its conduct, Defendant misleadingly represented to Plaintiff that it had

the legal ability to contact him via an automated system and/or with prerecorded messages when

it no longer had consent to do so.

                                                   5
  Case 4:18-cv-00904-ALM Document 1 Filed 12/28/18 Page 6 of 10 PageID #: 6



        c. Violations of FDCPA § 1692f

   35. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   36. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff a number of times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing systematic phone calls without his permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   37. As pled in paragraphs 21 through 23, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, AARON C. BENSON, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   38. Plaintiff repeats and realleges paragraphs 1 through 37 as though fully set forth herein.

   39. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

                                                 6
  Case 4:18-cv-00904-ALM Document 1 Filed 12/28/18 Page 7 of 10 PageID #: 7



without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   40. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant continuing to contact Plaintiff after he demanded that the

phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   41. Defendant also placed numerous calls to Plaintiff’s cellular phone using prerecorded

messages.

   42. Defendant violated the TCPA by placing over a dozen phone calls to Plaintiff’s cellular

phone using an ATDS and prerecorded messages without his consent. Any consent that Plaintiff

may have given to the originator of the subject consumer debt, which Defendant will likely assert

transferred down, was specifically revoked by Plaintiff’s demands that it cease contacting him.

   43. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   44. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, AARON C. BENSON, respectfully requests that this Honorable

Court enter judgment in his favor as follows:



                                                 7
  Case 4:18-cv-00904-ALM Document 1 Filed 12/28/18 Page 8 of 10 PageID #: 8



   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   45. Plaintiff restates and realleges paragraphs 1 through 44 as though fully set forth herein.

   46. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   47. Defendant is a “debt collector” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).

   48. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   49. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   50. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone several

times after he notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by his wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

                                                8
  Case 4:18-cv-00904-ALM Document 1 Filed 12/28/18 Page 9 of 10 PageID #: 9



   51. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304

   52. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   53. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting his cellular phone using an automated

system and/or with prerecorded messages absent his consent. Such lawful ability was revoked

upon Plaintiff demanding that Defendant stop calling his cellular phone, illustrating the deceptive

nature of Defendant’s conduct.

   WHEREFORE, Plaintiff, AARON C. BENSON, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: December 28, 2018                               Respectfully submitted,

                                                 9
Case 4:18-cv-00904-ALM Document 1 Filed 12/28/18 Page 10 of 10 PageID #: 10




s/ Nathan C. Volheim (Lead Attorney)             s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                 Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                            Counsel for Plaintiff
Admitted in the Eastern District of Texas        Admitted in the Eastern District of Texas
Sulaiman Law Group, Ltd.                         Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200              2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                          Lombard, Illinois 60148
(630) 568-3056 (phone)                           (630) 581-5858 (phone)
(630) 575-8188 (fax)                             (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                         thatz@sulaimanlaw.com




                                            10
